DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 11/30/2018 in which claims 1-20 are presented for examination.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 recites, “for each member of the plurality of members…”, wherein there’s no antecedent bases for “the plurality of members”.  The claim is understood to mean that there are a plurality of members, and this informality is taken as merely a typo so no 112 rejection was made.  However, appropriate correction is still required such as amending the claim, “for each member of [[the]] a plurality of members…” or any other acceptable form of the claim where there is antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 9-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khatri et al. US 20160063065 A1 (hereinafter referred to as “Khatri”) in view of Xu et al. US 20160104067 A1 (hereinafter referred to as “Xu”).

As per claim 1, Khatri teaches:
A method for generating and presenting contextual follow recommendations, the method comprising: 
for each member of a plurality of members, on a periodic basis, pre-compute a set of offline follow recommendations (Khatri, [0028] – The database 126 can include information regarding item listings to be recommended to a user that are pre-computed offline (e.g., when the user is not online).  Paragraph [0078] – Models can be updated periodically) by 
Although Khatri teaches ranking recommendations in paragraph [0018], Khatri doesn’t explicitly teach follow recommendations, however, Xu teaches:
i) identifying a set of offline follow recommendation candidates (Xu, [0169] – Recommendations can be based on activities of members such as common connections or communities a user follows), 

ii) scoring each offline follow recommendation candidate in the set of offline follow recommendation candidates using one or more machine-learned scoring models (Khatri, [0018] – The personalized recommendation can be provided using a quality score ranking technique.  Paragraph [0019] – Machine learning techniques assist in making the recommendation more customized), and 
iii) storing the follow recommendation candidates and their corresponding scores in a database (Khatri, [0054] – Item listings, user attributes, user contextual information, and/or pre-filtered item listing(s) can be stored and indexed in the database(s) 126); 
for each member of the plurality of members, on a periodic basis, pre-compute a set of contextual follow recommendations by 
i) identifying a set contextual follow recommendation candidates for a specific context (Khatri, [0018] – The personalized recommendation can be provided using a quality score ranking technique and/or using context information associated with a user's access to a website to filter item listings (e.g., listings of individual item listings or collections of item listings) prior to presenting the item listing to a user), 
ii) scoring each contextual follow recommendation candidate in the set of contextual follow recommendation candidates using one or more machine-learned scoring models associated with the specific context (Khatri, [0019] – Machine learning techniques assist in making the recommendation more customized), and 
iii) storing, in the database, the contextual follow recommendation candidates, their corresponding scores, and a context identifier associated with the specific context (Khatri, [0054] – Item listings, user attributes, user contextual information, and/or pre-filtered item listing(s) can be stored and indexed in the database(s) 126.  Paragraph [0049] – The contextual information module 236 can rank the item listings from the database server 124 based on the contextual information, wherein ranking involves a score.  Paragraph [0052] – The contextual information can be provided directly to the recommendation module 240 by the contextual information module 236 and/or the contextual information can be stored to the database, wherein part of the contextual information is interpreted as an identifier); 
subsequent to pre-computing the set of offline follow recommendations and subsequent to pre-computing the set of contextual follow recommendations, processing a request for follow recommendations for a particular member by 
i) obtaining, for the particular member, one or more context identifiers associated with one or more contexts (Khatri, [0052] – The contextual information can be provided directly to the recommendation module 240 by the contextual information module 236, wherein part of the contextual information is interpreted as an identifier.  Paragraph [0059] – The data can include information describing the item listings 306 or collections of item listings 308, such as a unique identifier), 
ii) using the one or more context identifiers, querying the database for a set of contextual follow recommendations related to contexts associated with the one or more context identifiers (Khatri, [0040] – A search application (as an example of a navigation application 214) may enable key word searches of listings published via the networked system.  Paragraph [0057] – If contextual information of one user matches more tags of an item listing than another item listing, the item listing that includes more matching tags can be ranked higher in terms of contextual match than the item listing that includes fewer matching tags), 
iii) querying the database for a set of offline follow recommendations (Khatri, [0040] – A search application (as an example of a navigation application 214) may enable key word searches of listings published via the networked system), and 
iv) using their respective scores, ranking the contextual follow recommendations and the offline follow recommendations to derive a ranked set of follow recommendations (Khatri, [0057] – listing that includes more matching tags can be ranked higher in terms of contextual match than the item listing that includes fewer matching tags); and 
providing the ranked set of follow recommendations to an application or service from which the request for follow recommendations was received, thereby enabling presentation of some subset of the ranked set of follow recommendations to the particular member (Khatri, [0032] – A third party application 128, executing on a third party server machine 130, as having programmatic access to the networked system 102 via the programmatic interface provided by the API server 114. For example, the third party application 128 may, utilizing information retrieved from the networked system 102, support one or more features or functions on a website hosted by the third party. The third party website may, for example, provide one or more .

As per claim 2, Khatri as modified teaches:
The method of claim 1, wherein each context identifier is associated with a context, and said step of obtaining, for the particular member, one or more context identifiers associated with one or more contexts comprises: 
determining that the particular member has taken an action consistent with a context, the action being one of: 
a member has recently followed a particular entity (Xu, [0169] – Recommendations can be based on activities of members such as common connections or communities a user follows); 
a member has recently viewed the profile of a particular entity (Xu, [0169] – Recent activities); and, 
a member has recently viewed a particular article, or an article associated with a particular topic (Xu, [0169] – Recent activities).

As per claim 9, Khatri teaches:
The method of claim 1, wherein scoring each contextual follow recommendation candidate in the set of contextual follow recommendation candidates using one or more machine-learned scoring models comprises: 
providing as input to various machine-learned scoring models different sets of features, wherein a first set of features includes features that are related to an entity being recommended, a second set of features includes features related to a member to whom a contextual follow recommendation is to be presented, and a third set of features includes features related to a pairing of the entity being recommended and the member to whom a contextual follow recommendation is to be presented (Khatri, [0020] – The agents rate some item listing and then, based on some similarity function that determines a similarity between agents, recommendations are made to similar users (e.g., users with some characteristic, such as a demographic, a preference, purchase history, or other characteristic in common), wherein this is interpreted as a pairing of members and their features with recommendations and their contextual information.  See also paragraph [0024]).

Claims 10, 11, and 18 are directed to a system performing steps recited in claims 1, 2, and 9 with substantially the same limitations.  Therefore, the rejections made to claims 1, 2, and 9 are applied to claims 10, 11, and 18.

Claims 19 and 20 are directed to a system performing steps recited in claims 1 and 2 with substantially the same limitations.  Therefore, the rejections made to claims 1 and 2 are applied to claims 19 and 20.

Claims 3-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Khatri in view of Xu in view of Kao et al. US 20190188591 A1 (hereinafter referred .

As per claim 3, Khatri as modified doesn’t go into detail about prediction scores, however, Liu teaches:
The method of claim 1, wherein scoring each offline follow recommendation candidate in the set of offline follow recommendation candidates using one or more machine- learned scoring models comprises: 
deriving, for each offline follow recommendation candidate, a first score by providing a first set of features as input to a first machine-learned scoring model for predicting when an offline follow recommendation presented to a member will be selected by the member, resulting in formation of a new follow edge (Liu, [0059] – Machine learning model for user behavior including time windows when users are more likely to accept a suggestion); 
deriving, for each offline follow recommendation candidate, a second score by providing a second set of features as input to a second machine-learned scoring model for predicting a level of engagement a member will exhibit in connection with content associated with the newly formed follow edge (Liu, [0035] – A machine-learning model may be based on content-interaction data that specifies viewing and sharing of content by the users, and/or their profiles, which may allow a subset of the users to be associated with a content interest segment); and 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Khatri’s invention as modified in view of Liu in 
Khatri as modified with Liu doesn’t go into detail about combining scores, however, Kao teaches:
for each contextual follow recommendation candidate, combining the first score and the second score to derive a final follow recommendation score (Kao, [0044] – Generate a final score from two sets of scores).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Khatri’s invention as modified in view of Kao in order to combine predicting scores; combining scores and/or results has been implemented in similar devices and would have yielded predictable results such as combining scores in a way that would generate a final recommendation list (Kao, paragraph [0044]).

As per claim 4, Khatri as modified with Liu and Kao teaches:
The method of claim 3, wherein the first machine-learned scoring model is based on a logistic regression model having a set of inputs and a single output, the single output representing a metric for predicting when an offline follow recommendation presented to a member will be selected by the member, resulting in formation of a new follow edge (Liu, [0059] – The machine learning , and 
the second machine-learned scoring model is based on log-linear regression having a set of inputs and a single output representing a level of predicted engagement the member will have with content published by, or on behalf of, an entity being recommended (Liu, [0059] – The machine-learning model may include a logistic regression model, a boosting tree, and/or a support vector machine, wherein the plurality of types of models such as a support vector machine is interpreted as a second log-linear regression machine-learning model).

As per claim 5, Khatri as modified with Liu and Kao teaches:
The method of claim 1, wherein scoring each contextual follow recommendation candidate in the set of contextual follow recommendation candidates using one or more machine-learned scoring models comprises: 
deriving, for each contextual follow recommendation candidate for a specific context, a first score by providing a first set of features as input to a first machine-learned scoring model for predicting when a contextual follow recommendation presented to a member will be selected by the member, resulting in formation of a new follow edge (Liu, [0059] – Machine learning model for user behavior including time windows when users are more likely to accept a suggestion); 
deriving, for each offline contextual recommendation candidate for a specific context, a second score by providing a second set of features as input to a second machine-learned scoring model for predicting a level of engagement a member will exhibit in connection with content associated with the newly formed follow edge (Liu, [0035] – A machine-learning model may be based on content-interaction data that specifies viewing and sharing of content by the users, and/or their profiles, which may allow a subset of the users to be associated with a content interest segment); and 
for each contextual follow recommendation candidate, combining the first score and the second score to derive a final follow recommendation score (Kao, [0044] – Generate a final score from two sets of scores).

As per claim 6, Khatri as modified with Liu and Kao teaches:
The method of claim 5, wherein the first machine-learned scoring model is based on a logistic regression model having a set of inputs and a single output, the single output representing a metric for predicting when a contextual follow recommendation presented to a member will be selected by the member, resulting in formation of a new follow edge (Liu, [0059] – The machine learning model includes a logistic regression model with receiver operating characteristics for the test and training data), and 
the second machine-learned scoring model is based on log-linear regression having a set of inputs and a single output representing a level of predicted engagement the member will have with content published by, or on behalf of, an entity being recommended (Liu, [0059] – The machine-learning model may include a logistic regression model, a boosting tree, and/or a support vector .

Claims 12-15 are directed to a system performing steps recited in claims 3-6 with substantially the same limitations.  Therefore, the rejections made to claims 3-6 are applied to claims 12-15.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Khatri in view of Xu and further in view of Kao.

As per claim 7, Khatri as modified doesn’t go into detail about combing scores, however, Kao teaches:
The method of claim 1, wherein ranking the contextual follow recommendations and the offline follow recommendations to derive a ranked set of follow recommendations comprises: 
for each offline follow recommendation, combining a set of sub-scores to derive a final follow recommendation score (Kao, [0044] – Generate a final score from two sets of scores); 
for each contextual follow recommendation, combining a set of sub-scores to derive a final follow recommendation score (Kao, [0044] – Generate a final score from two sets of scores); and 
select from the offline follow recommendations and the contextual follow recommends some predetermined number of follow recommendations having the highest follow recommendation scores (Khatri, [0040] – Different categories, catalogues, etc. may be browsed and included within the listings, wherein the listings are populated with different categories.  Paragraph [0056] – Item listing(s) can either be selected online or offline).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Khatri’s invention as modified in view of Kao in order to combine predicting scores; combining scores and/or results has been implemented in similar devices and would have yielded predictable results such as combining scores in a way that would generate a final recommendation list (Kao, paragraph [0044]).

Claim 16 is directed to a system performing steps recited in claim 7 with substantially the same limitations.  Therefore, the rejection made to claim 7 is applied to claim 16.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Khatri in view of Xu in view of Kao and further in view of Zhang et al. US 9049249 B2 (hereinafter referred to as “Zhang”).

As per claim 8, Khatri as modified with Kao doesn’t go into detail about excluding recommendataions based on connections, however, Zhang teaches:
The method of claim 7, further comprising: 
prior to ranking the contextual follow recommendations and the offline follow recommendations to derive a ranked set of follow recommendations, obtaining information identifying entities the particular member has elected to follow and entities with whom the member has connected since the offline recommendations and the contextual recommendations were last derived for the particular member; and 
excluding from the ranked set of follow recommendations any follow recommendation associated with an entity the member is following and/or with whom the member has connected (Zhang, column 8, lines 35-45 – A filtering mechanism may exclude an entity from connection paths).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Khatri’s invention as modified in view of Zhang in order to exclude certain entities from a search; Different filters of many kinds have been used to improve similar devices by narrowing the search to only pertinent items and this would have yielded predictable results such as further limiting the results in a different way (Zhang, column 8, lines 35-45).

Claim 17 is directed to a system performing steps recited in claim 8 with substantially the same limitations.  Therefore, the rejection made to claim 8 is applied to claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Goche et al. US 20200118038 A1 contains the same language as the pending application.

Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 9, 2021
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152